AO 442 (Rev. 01/09) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of Columbia

                       United States of America

                                     V.
                                                                                  Case No.                  a
                      ERIC GAVELEK MUNCHEL
                             Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       Eric Gavelek Munchel
who is accused of an offense or violation based on the following document filed with the court:

C3 Indictment              C3 Superseding Indictment        0 Information           C3 Superseding Information              5f Complaint
O Probation Violation Petition              0 Supervised Release Violation Petition             C3 Violation Notice         Q Order of the Court

This offense is briefly described as follows:
  Violations of 18 U.S.C. 1752(a) and 40 U.S.C. 5104(e)(2)




                                                                                          =:.                   G. Michael Harvey
                                                                                                                2021.01.10 23:14:15
                                                                             ~7                                 -05,00,
Date:     January 10, 2021
                                                                                                 Issuing officer's signature

City and state:         Washington D.C.                                            Hon. G. Michael Harvey, U.S. Magistrate Judge
                                                                                                   Printed name and title


                                                                  Return

          This warrant was received on (date)         I/~/°?            , and the person was arrested on (date)                /1149 /A0al
at (city and state)


Date:     //~/a~a I
                                                                                                Arresting officer's signature


                                                                             C ~F'(3 /~0)0,                       /13 , 5A
                                                                                                  Printed name and tittt




                      Case 3:21-mj-02668 Document 1 Filed 01/10/21 Page 1 of 1 PageID #: 1
